Citation Nr: 0208125	
Decision Date: 07/19/02    Archive Date: 07/29/02

DOCKET NO.  01-03 594A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to reimbursement or payment for the cost of 
ambulance transportation to a VA hospital.


ATTORNEY FOR THE BOARD

R. M. Panarella, Counsel


INTRODUCTION

The veteran served on active duty from September 1953 to 
February 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the decision of the Department of 
Veterans Affairs (VA) Regional Office in Indianapolis, 
Indiana (RO).


FINDINGS OF FACT

1.  The RO denied the veteran entitlement to reimbursement or 
payment for the cost of ambulance transportation to a VA 
hospital.

2.  The RO subsequently received a Notice of Disagreement 
from the veteran and issued the veteran a Statement of the 
Case.

3.  The veteran's former wife submitted and signed a VA Form 
9 (Appeal to Board of Veterans' Appeals).

4.  There is no substantive appeal of record from the veteran 
pertaining to the issue of entitlement to reimbursement or 
payment for the cost of ambulance transportation to a VA 
hospital.


CONCLUSION OF LAW

An adequate substantive appeal as to the issue of entitlement 
to reimbursement or payment for the cost of ambulance 
transportation to a VA hospital has not been filed.  38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.200, 20.202, 
20.203, 20.301 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record shows that the veteran received VA emergency room 
care for alcohol intoxication in April 2000.  The veteran 
requested payment for the cost of ambulance transportation to 
the VA hospital.  The RO denied the claim and the veteran 
filed a Notice of Disagreement.  Following the issuance of a 
Statement of the Case, the veteran's former wife submitted a 
VA Form 9.  The VA Form 9 did not contain the veteran's 
signature and was signed only by his former wife.  The claims 
file did not contain a Power of Attorney on behalf of the 
veteran's former wife.  By letter dated May 2002, the Board 
informed the veteran that he had the opportunity to submit a 
Power of Attorney for his former wife or to appoint a service 
organization to represent him.  The veteran did not respond 
to this letter.

A substantive appeal may be filed by the veteran or by his 
representative if a proper Power of Attorney is on record.  
38 C.F.R. § 20.301(a) (2001).  In this case, as the record 
stands, there is no adequate substantive appeal of record 
pertaining to the issue of entitlement to reimbursement or 
payment for the cost of ambulance transportation.  
Accordingly, an appeal of this issue has not been perfected, 
and the Board is without jurisdiction to adjudicate it.  38 
U.S.C.A. §§ 7104(a), 7105(a), 7105(d)(3), 7108 (West 1991); 
38 C.F.R. §§ 20.101(a), 20.200, 20.202, 20.301 (2001); see 
also YT v. Brown, 9 Vet. App. 195 (1996).


ORDER

The appeal is dismissed.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

